                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

K.J., by and through his next friend,  )                Civil Action No: 3:19-cv-01693-JMC
Robyn Parks,                           )
                                       )
       Plaintiff,                      )
                                       )
v.                                     )
                                       )                      ORDER AND OPINION
Jacqueline Lowe, Connie Maxwell        )
Children’s Home, Tim Duncan, and Randy )
McManus,                               )
                                       )
       Defendants.                     )
___________________________________ )

       Plaintiff K.J., by and through his next friend, Robyn Parks, filed this action against

Defendants Jacqueline Lowe (“Lowe”), Connie Maxwell Children’s Home (“Connie Maxwell”),

Tim Duncan (“Duncan”), and Randy McManus (“McManus”) (collectively “Defendants”) seeking

monetary damages for negligence, gross negligence, and alleged violations of the Fourteenth

Amendment to the United States Constitution. (ECF No. 1.)

       This matter is before the court by way of Connie Maxwell, Duncan, and McManus’ Motion

to Dismiss pursuant to Rules 12(b)(1), 12(b)(2), and 12(b)(6) of the Federal Rules of Civil

Procedure. (ECF No. 6.) Plaintiff opposes this Motion in its entirety. (ECF No. 12.) For the reasons

set forth below, the court GRANTS the Motion to Dismiss pursuant to Rule 12(b)(1) for lack of

subject matter jurisdiction and finds the remaining Motions to be MOOT.

                             I.      RELEVANT BACKGROUND

       K.J. is a juvenile under the age of sixteen. (ECF No. 1 at 4 ¶¶ 11–13.) K.J. alleges that he

became a ward of the South Carolina Department of Social Services (“SCDSS”) at nine years old,

and the SCDSS placed him at Connie Maxwell when he was eleven. (Id.) While living in the




                                                 1
Robert Black cottage at Connie Maxwell, K.J. alleges that on August 12, 2018, at around 1:00

a.m., he was sexually assaulted by a group of four other children. (Id. ¶ 14.) At the time of the

alleged sexual assault, K.J. was approximately thirteen years old. While the assault was occurring,

the “parent on duty” was allegedly asleep, as she was permitted to be. (Id.) As a result of the

assault, K.J. alleges that he lost the opportunity to be adopted by a family and “his status as a

sexual assault victim makes him less likely to be adopted.” (Id. ¶ 16.)

        On June 12, 2019, K.J.’s next friend and his social worker, Robyn Parks, filed this action

against Connie Maxwell and individual defendants in leadership positions in relation to the

facility.1 (ECF No. 1; ECF No. 12 at 2.) On July 9, 2019, Connie Maxwell, Duncan, and McManus

filed the instant Motion to Dismiss.

                                         II.     ANALYSIS

        Connie Maxwell, Duncan, and McManus move the court to dismiss the Complaint pursuant

to Rule 12(b)(1) arguing that “[Robyn] Parks lacks standing to pursue this action as the purported

‘next friend’ of” K.J. (ECF No. 6-1 at 2.) They assert that “[t]he burden is on the ‘next friend’

clearly to establish the propriety of his status and thereby justify the jurisdiction of the court.” (Id.

at 3 (citing Whitmore v. Arkansas, 495 U.S. 149, 163–64 (1990)).

        Because the court “must always be mindful of its jurisdiction,” it considers these

jurisdictional arguments first. E.g., ACH Props. Inc. v. Contreras-Sweet, Civil Action No. B–16–

200, 2017 WL 1396093, at *4 (S.D. Tex. Jan. 19, 2017) (citation omitted). In this regard, the court

observes that to be a “next friend,” under Hamdi v. Rumsfeld, 294 F.3d 598, 603 (4th Cir. 2002),




1
 Lowe is alleged to be “the SCDSS Director of Licensing.” (ECF No. 1 at 1–2 ¶ 2.) Duncan is
alleged to be “an employee and Vice President for Programs at Connie Maxwell.” (Id. at 2 ¶ 4.)
McManus is alleged to be “the Campus Director for the Greenwood Campus of Connie Maxwell
Children’s Home.” (Id. at 3 ¶ 5.)

                                                   2
there are two firmly rooted prerequisites. First, “[the] ‘next friend’ must provide an adequate

explanation—such as inaccessibility, mental incompetence, or other disability—why the real party

in interest cannot appear on his own behalf to prosecute the action.” Id. Second, “the ‘next friend’

must be truly dedicated to the best interests of the person on whose behalf he seeks to litigate.” Id.

The burden is on the “next friend” clearly to establish the propriety of his status and thereby justify

the jurisdiction of the court. Id.; See Whitmore v. Arkansas, 495 U.S. 149, 164, (1990).

Furthermore, it has been suggested that “a ‘next friend’ must have some significant relationship

with the real party in interest. Hamdi v. Rumsfeld, 294 F.3d 598, 603 (4th Cir. 2002).

       In the Complaint, Robyn Parks’ name is mentioned two times. The first is in the caption,

and the second is contained within paragraph 1 of the Complaint and essentially reiterates the

caption. (See ECF No. 1 at 1 ¶ 1.) The Complaint fails to set forth any details as to Parks’

relationship with K.J., or make any allegations as to how she is in fact qualified to be K.J.’s “next

friend.” There are no assertions for the court to gauge whether or not Robyn Parks qualifies as

K.J.’s “next friend.”2 While it appears that Robyn Parks may be connected to K.J. through her

employment as a social worker, the Complaint is void of allegations of the nature of these

connections sufficient to grant her “next friend” status.

                                      III.    CONCLUSION

       For the reasons set forth above, the court hereby GRANTS the Motion to Dismiss of

Defendants Connie Maxwell Children’s Home, Tim Duncan, and Randy McManus and




2
  In her Response in Opposition to the Motion to Dismiss, Parks expressed her willingness “to
amend her complaint” to provide facts demonstrating the significant relationship she has with K.J.
(ECF No. 12 at 4.) Presently, there is neither an express motion to amend nor a proposed amended
complaint for the court’s consideration. Accordingly, the court’s focus is purely on the allegations
of the Complaint.

                                                  3
DISMISSES WITHOUT PREJUDICE3 the Complaint against them for lack of subject matter

jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. (ECF No. 6.)

Because the court lacks subject matter jurisdiction, the remaining pending Motions to Dismiss

pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure are MOOT.

       IT IS SO ORDERED.




                                                      United States District Judge
March 21, 2020
Columbia, South Carolina




3
 Generally, when a court grants a party’s Rule 12(b)(1) motion to dismiss, the decision does not
constitute a judgment on the merits, and is therefore without claim preclusive or res judicata effect.
Farquhur v. United States, C/A No. 1:07cv1033, 2007 WL 4233492, at *2 (E.D. Va. Nov. 28,
2007) (citing Williams v. United States, 50 F.3d 299, 304 (4th Cir. 1995)).

                                                  4
